EXHIBIT 10.11

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 1,
2012 (the “Effective Date”), by and between Stewart Information Services Corp.
(the “Company”), and Stewart Morris, Jr. (Mr. Morris, Jr.).

The parties agree as follows:

1. Employment, Duties and Acceptance.

1.1 Term of Employment by the Company. The Company hereby agrees to employ
Mr. Morris, Jr. for a term commencing on the Effective Date and expiring on
December 31, 2016 unless earlier terminated as provided in Section 4.

1.2 Duties. During the Term, Mr. Morris, Jr. shall perform advisory services for
the Company with such non-operational duties and responsibilities as assigned by
the Chief Executive Officer (“CEO”) or Board of Directors (the “Board’) which
Mr. Morris, Jr. will make reasonable efforts to perform. Mr. Morris, Jr. shall
report to the Board.

1.2.1 Fiduciary Duty. Mr. Morris, Jr. acknowledges and agrees that he owes a
fiduciary duty to the Company and further agrees to make full disclosure to the
Company of all business opportunities pertaining to the Company’s business and
shall not act for his own benefit concerning the subject matter of his fiduciary
relationship.

1.2.2 Compliance. Mr. Morris, Jr. agrees that he will not take any action
intentionally in violation of United States laws or other laws applicable to his
employment, including, but not limited to the Securities Exchange Act of 1934.

1.3 Acceptance of Employment. Mr. Morris, Jr. hereby accepts such employment and
shall render the services and perform the duties described above.

2. Compensation and Other Benefits.

2.1 Annual Salary. The Company shall pay to Mr. Morris, Jr. an annual salary at
a rate of Two Hundred Seventy Five Thousand Dollars ($275,000) per year (the
“Annual Salary”). The Annual Salary shall be payable in accordance with the
payroll policies of the Company as from time to time in effect, but in no event
less frequently than twice each month, less such deductions as shall be required
to be withheld by applicable law and regulations and less any voluntary
deductions.

2.2 Deferred Transition Incentive Plan.

2.2.1 Deferred Transition Incentive Payments. During the period of this
agreement Mr. Morris, Jr. shall be eligible to receive annual Deferred
Transition Incentive



--------------------------------------------------------------------------------

Payments totaling $750,000. Annual payments in the amount of $150,000 will be
made contingent upon the company achieving annual pretax earnings of thirty
(30) million dollars or more. If annual pretax earnings of the Company are less
than thirty (30) million dollars for a given calendar year, the annual Deferred
Transition Incentive Payment will be reduced in proportion to the Company’s
pretax profit below thirty (30) million dollars. If annual pretax earnings of
the Company are zero or negative no Deferred Transition Incentive Payment will
be made for that calendar year. The payments made pursuant to this Section 2.2.1
shall be paid to Mr. Morris, Jr. no later than March 31 of the year following
the calendar year for which it is calculated. Upon termination other than with
cause as specified in Section 4.3, if the aggregate amount of Deferred
Transition Incentive Payments is less than $750,000, a payment equaling $750,000
less the total amount of Deferred Transition Incentive Payments already paid
will be made no later than ninety (90) days following termination.

2.3 Vacation Policy. Mr. Morris, Jr. shall be entitled to four (4) weeks of paid
vacation during each calendar year of the Term which shall accrue in accordance
with Company policy.

2.4 Participation in Employee Benefit Plans. The Company agrees to permit
Mr. Morris, Jr. during the Term to participate in any group life,
hospitalization or disability insurance plan, health program, pension plan, or
other so called “fringe benefits” of the Company (collectively, “Benefits”).
Mr. Morris, Jr. shall cooperate with the Company in applying for such coverage,
including submitting to a physical exam and providing all relevant health and
personal data. The Company shall not make any changes in any plans or
arrangements provided pursuant to this Section 2.5 which would adversely affect
Mr. Morris, Jr.’s right to benefits thereunder unless such changes occur
pursuant to a program applicable to other employees of the Company and which
does not result in a proportionally greater reduction in the rights and benefits
him.

2.5 General Business Expenses. The Company shall pay or reimburse Mr. Morris,
Jr. for all business expenses reasonably and necessarily incurred by him during
the Term in hisperformance of services as requested by the CEO or Board under
this Agreement. Such payment shall be made upon presentation of such
documentation as the Company customarily requires prior to making such payments
or reimbursements.

2.6 Office Space and Clerical Support. Mr. Morris, Jr. will be provided with
office space, equipment and clerical support consistent with his position in the
company and as it relates to community service and sufficient to carry out the
duties and community and charitable services, the location of which will be at
the sole discretion of the Company.

3. Confidentiality and Company Property; Non-Competition and Non-Solicitation.

3.1 Fair Dealing. Consistent with all members of the Board of Directors and the
duties and responsibilities herewith, during the term of this Agreement,
Mr. Morris, Jr. will be aware of and comply with standard covenants surrounding
confidential information, conflicts of interest, non-solicitation of customers,
non-competition and non-solicitation of employees.



--------------------------------------------------------------------------------

4. Termination.

4.1 Date of Termination. As used in this Agreement, “Date of Termination” means
(i) if Mr. Morris, Jr.’s employment is terminated by the Company for Cause, the
date of receipt of the notice of termination or any later date specified therein
within ninety (90) days of such notice, as the case may be, (ii) if Mr. Morris,
Jr.’s employment is terminated by him pursuant to Section 4.4, the effective
date of such termination pursuant to Section 4.4, (iii) if Mr. Morris, Jr.’s
employment is terminated by reason of death, the date of his death., or (iv) if
Mr. Morris, Jr.’s employment is terminated by the Company due to Permanent
Disability, the date ninety (90) days after the Company’s written notice to
Mr. Morris, Jr., or (v) the termination date of the Agreement is reached as set
forth in Section 1.1.

4.2 Termination Upon Death. If Mr. Morris, Jr. dies during the Term, this
Agreement shall terminate; provided, however, that in any such event, the
Company shall pay to his estate (i) in a lump sum within thirty (30) days of the
Date of Termination, any portion of the Annual Salary accrued but unpaid and
accrued but unused vacation time that shall have been earned by Mr. Morris, Jr.
prior to the termination but not yet paid; (ii) at the same time payable
pursuant to Section 2.2.1, any remaining unpaid amounts in accordance with the
Deferred Transition Incentive Plan; and (iii) any Benefits that have vested as
of the Date of Termination as a result of Mr. Morris, Jr.’s participation in any
of the Company’s benefit plans; and (iv) any expenses with respect to which
Mr. Morris, Jr. is entitled to reimbursement pursuant to this Agreement
(collectively, the “Accrued Amounts”).

4.3 Termination With Cause. The Company has the right, at any time during the
Term, subject to all of the provisions hereof, exercisable by serving notice,
effective on or after the date of service of such notice as specified therein,
to terminate Mr. Morris, Jr.’s employment under this Agreement and discharge him
with Cause. If such right is exercised, the Company’s obligation to Mr. Morris,
Jr. shall be limited solely to the payment of the Accrued Amounts and accrued
but unpaid vacation. As used in this Agreement, the term “Cause” shall mean, in
the good faith determination of the Board any: (A) willful failure to
substantially perform duties with the Company (other than by reason of Permament
Disability), after a written demand for substantial performance is delivered to
Mr. Morris, Jr. that specifically identifies the manner in which the Company
believes that Mr. Morris, Jr. has not substantially performed such duties, and
Mr. Morris, Jr. has failed to remedy the situation within thirty (30) days of
such written notice from the Company; (B) Gross negligence in the performance of
his duties; (C) Conviction of, or plea of guilty to any felony or any crime
involving moral turpitude or the personal enrichment of Mr. Morris, Jr. at the
substantive expense of the Company; (D) Willful engagement in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise,
including without limitation Mr. Morris, Jr.’s breach of fiduciary duties owed
to the Company. ; (E) Willful violation of any material provision of the
Company’s code of conduct; (F) Willful violation of any of the material
covenants contained in Section 3, as applicable; (G) Act of dishonesty resulting
in or intending to result in personal gain at the expense of the Company; or
(H) Engaging in any material act that is intended or may be reasonably expected
to harm the reputation, business prospects, or operations of the Company.

4.3.1 Notice to Cure. Mr. Morris, Jr. may not be terminated for Cause unless and
until there has been delivered to him written notice from the Board supplying
the particulars of his acts or omissions that the Board believes constitute
Cause and a reasonable period of time (not less than thirty (30) days) has been
given to Mr. Morris, Jr. after such notice to cure the same.



--------------------------------------------------------------------------------

4.4 Voluntary Termination. Mr. Morris, Jr. has the right, at any time during the
Term, subject to all of the provisions hereof, exercisable by serving notice of
at least ninety (90) days, effective on or after the date of service of such
notice as specified therein, to voluntarily terminate his employment under this
Agreement. The provisions of Section 3 remain in full force and effect upon
Voluntary Termination.

4.4.1 Upon Voluntary Termination, in exchange for Mr. Morris, Jr. executing and
delivering a Release as described in Section 4.4.2, he shall be entitled to
receive:

(A) The Accrued Amounts (payable at the same time and in the same manner as set
forth in Section 4.2) in a lump sump within ninety (90) days of the Date of
Voluntary Termination, (i) any portion of the Annual Salary accrued but unpaid
and accrued but unused vacation time that shall have been earned by Mr. Morris
Jr. prior to the termination but not yet paid; (ii) any remaining unpaid amounts
under the Deferred Transition Incentive Plan; (iii) any Benefits that have
vested as of the Date of Voluntary Termination as a result of Mr. Morris, Jr.’s
participation in any of the Company’s benefit plans; and (iv) any expenses with
respect to which Mr. Morris, Jr. is entitled to reimbursement for pursuant to
this Agreement (collectively, the “Accrued Amounts”); and

(B) The Extension of Medical Benefits. Until the earlier to occur of (A) the
expiration of eighteen (18) months after the Date of Termination, (B) the date
Mr. Morris, Jr. first becomes eligible to receive health benefits under another
employer-provided plan after the Date of Termination, or (C) the death of
Mr. Morris, Jr., the Company shall, via proper COBRA election by Mr. Morris,
Jr., continue medical and dental benefits (and, if applicable, to the spouse and
dependents of Mr. Morris, Jr. who received such benefits under his coverage
immediately prior to the Date of Termination) equal to those that were in effect
for Mr. Morris, Jr. as of the Date of Termination (and to any such dependent) in
accordance with the plans, programs, practices and policies of the Company had
Mr. Morris, Jr. remained actively employed, provided that Mr. Morris, Jr. makes
all required COBRA payments to the Company, and the Company shall immediately
reimburse Mr. Morris, Jr. for each such COBRA payment (collectively, the
“Continuation of Benefits”). Mr. Morris, Jr. shall remain liable for any portion
of such premiums for which he was liable as of the Date of Termination.

(C) Additional Medical Benefit Assistance. If, at the time of his Voluntary
Termination, Mr. Morris, Jr. is not eligible to receive Company-provided Medical
Benefits or is not covered by the Company’s Medical Benefits Plan, either as a
Director or as an employee, then following the expiration of eighteen
(18) months after the Date of Termination, the Company shall pay to Mr. Morris,
Jr., under the terms provided in section 4.4.1(B) above, a lump sum



--------------------------------------------------------------------------------

amount equal to twenty four (24) times the amount of Company’s monthly
reimbursement payments for individual medical benefits provided to Company
employees. The Company will also assist Mr. Morris, Jr. in his choosing of an
individual medical benefit, vision, and dental insurance plan.

4.4.2 Release. As a condition to Mr. Morris, Jr.’s receipt of payments and/or
benefits described under Section 4.4, he must execute and deliver to the
Company, within the time period stated in the Release, and not subsequently
revoke, a full release of all claims that he may have against the Company, its
affiliates, and all of their officers, employees, directors, and agents, in a
form mutually and reasonably agreeable to the parties hereunder (a current
example of which is attached hereto as “Exhibit A”). The Company shall provide
Mr. Morris, Jr. with a form of release within ten (10) days from the Date of
Termination.

4.5 Termination upon Permanent Disability. If during the Term Mr. Morris, Jr.
suffers a Permanent Disability, the Company may, by written notice to
Mr. Morris, Jr., terminate his employment hereunder and discontinue payments of
the Annual Salary, and Benefits accruing from and after the date of such
termination. Upon the Company’s termination of Mr. Morris, Jr.’s employment by
reason of his Disability, the Company’s obligation to Mr. Morris, Jr. shall be
limited solely to the payment of the Accrued Amounts (at the same time and in
the same manner as set forth in Section 4.2), payment of the aggregate amount of
unpaid Deferred Transition Incentive Payments and provision of the Continuation
of Benefits as set forth in 4.4. For purposes of this Agreement, “Permanent
Disability” means permanent impairment of Mr. Morris, Jr.’s ability to
substantially peform his duties under this Agreement. A determination of
Permanent Disability will be confirmed by the written statement of an
independent, competent, licensed physician, mutually acceptable to the Company
and Mr. Morris, Jr. or his representitive.

4.6 Resignation of Position. Upon termination of the Agreement, Mr. Morris, Jr.
shall be deemed to have voluntarily and permanently resigned from his position
as an officer and Vice Chairman of the Board pursuant to Section 6.5 of the
Company bylaws.

5. Other Provisions.

5.1 Section 409A.

5.1.1 Separation from Service. Notwithstanding anything to the contrary in this
Agreement, with respect to any amounts payable to Mr. Morris, Jr. under this
Agreement in connection with a termination of his employment that would be
considered “non-qualified deferred compensation” under Section 409A of the
Internal Revenue Code (hereafter “Code”), in no event shall a termination of
employment be considered to have occurred under this Agreement unless such
termination constitutes Mr. Morris, Jr.’s “separation from service” with the
Company as such term is defined in Treasury Regulation Section 1.409A-1(h), and
any successor provision thereto (“Separation from Service”).



--------------------------------------------------------------------------------

5.1.2 Section 409A Compliance. Notwithstanding anything to the contrary in this
Agreement, to the maximum extent permitted by applicable law, any severance
payments payable to Mr. Morris, Jr. under this Agreement shall be made in
reliance upon Treasury Regulation Section 1.409A-1(b)(9)(iii) (relating to
separation pay plans) or Treasury Regulation Section 1.409A-1(b)(4) (relating to
short-term deferrals). However, to the extent any such payments are treated as
“non-qualified deferred compensation” subject to Section 409A of the Code, and
if Mr. Morris, Jr. is deemed at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
to the extent delayed commencement of any portion of the benefits to which he is
entitled under this Agreement is required in order to avoid a prohibited payment
under Section 409A(a)(2)(B)(i) of the Code, such portion of Mr. Morris, Jr.’s
termination benefits shall not be provided to him prior to the earlier of
(i) the expiration of the six-month period measured from the date of Mr. Morris,
Jr.’s Separation from Service or (ii) the date of Mr. Morris, Jr.’s death. Upon
the earlier of such dates, all payments deferred pursuant to this Section shall
be paid in a lump sum to Mr. Morris, Jr. (or his estate). The determination of
whether Mr. Morris, Jr. is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of his Separation from
Service shall be made by Company in accordance with the terms of Section 409A of
the Code, and applicable guidance thereunder (including without limitation
Treasury Regulation Section 1.409A-1(i) and any successor provision thereto).

5.1.3 Section 409A; Separate Payments. This Agreement is intended to be written,
administered, interpreted and construed in a manner such that no payment or
benefits provided under the Agreement become subject to (a) the gross income
inclusion set forth within Section 409A(a)(1)(A) of the Code or (b) the interest
and additional tax set forth within Section 409A(a)(1)(B) of the Code
(collectively, “Section 409A Penalties”), including, where appropriate, the
construction of defined terms to have meanings that would not cause the
imposition of Section 409A Penalties. For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b) (2)(iii), each payment that Mr. Morris, Jr. may be eligible
to receive under this Agreement shall be treated as a separate and distinct
payment and shall not collectively be treated as a single payment.

5.1.4 Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Mr. Morris, Jr. is a “disqualified individual” (as defined in
Section 280G(c) of the Internal Revenue Code of 1986, as amended (the “Code”)),
and the payments and benefits provided for in this Agreement, together with any
other payments and benefits which Mr. Morris, Jr. has the right to receive from
the Company or any of its affiliates, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Agreement shall be either (a) reduced (but not below zero)
so that the present value of such total amounts and benefits received by
Mr. Morris, Jr. from the Company and its affiliates will be one dollar ($1.00)
less than three times Mr. Morris, Jr.’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Mr. Morris, Jr. shall be subject to the excise tax imposed
by Section 4999 of the Code or (b) paid in full, whichever produces the better
net after-tax position to Mr. Morris, Jr. (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such



--------------------------------------------------------------------------------

reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Mr. Morris, Jr.’s base amount, then he
shall immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Section 5.1.4 shall require the
Company to be responsible for, or have any liability or obligation with respect
to, Mr. Morris, Jr.’s excise tax liabilities under Section 4999 of the Code.

5.1.5 In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement or in any Company policy with respect to such
payments, in-kind benefits and reimbursements provided under this Agreement
during any tax year of Mr. Morris, Jr. shall not affect in-kind benefits or
reimbursements to be provided in any other tax year and are not subject to
liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
Mr. Morris, Jr. and, if timely submitted, reimbursement payments shall be made
to Mr. Morris, Jr. as soon as administratively practicable following such
submission in accordance with the Company’s policies regarding reimbursements,
but in no event later than the last day of Mr. Morris, Jr.’s taxable year
following the taxable year in which the expense was incurred. This Section shall
only apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Mr. Morris, Jr.

5.1.6 Mitigation. Mr. Morris, Jr. shall not be required to mitigate damages with
respect to the termination of his employment under this Agreement by seeking
other employment or otherwise, and there shall be no offset against amounts due
Mr. Morris, Jr. under this Agreement on account of subsequent employment except
as specifically provided in this Agreement. Additionally, amounts owed to
Mr. Morris, Jr. under this Agreement shall not be offset by any claims the
Company may have against him, and the Company’s obligation to make the payments
provided for in this Agreement, and otherwise to perform its obligations
hereunder, shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense or other right which the
Company may have against Mr. Morris, Jr. or others.

5.2 Indemnification.

5.2.1 General. The Company agrees that if Mr. Morris, Jr. is made a party or is
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of the
fact that he is or was a trustee, director or officer of the Company, or any
predecessor to the Company (including any sole proprietorship owned by
Mr. Morris, Jr.) or any of their affiliates or is or was serving at the request
of the Company, any predecessor to the Company (including any sole
proprietorship owned by Mr. Morris, Jr.), or any of their affiliates as a
trustee, director, officer, member, employee or agent of another corporation or
a partnership, joint venture, limited liability company, trust or other
enterprise, including, without limitation, service with respect to employee
benefit plans, whether or not the basis of such Proceeding is alleged action in
an official capacity as a trustee, director, officer, member, employee or agent
while serving as a



--------------------------------------------------------------------------------

trustee, director, officer, member, employee or agent, Mr. Morris, Jr. shall be
indemnified and held harmless by the Company to the fullest extent authorized by
Texas or Delaware law, as the same exists or may hereafter be amended, against
all Expenses incurred or suffered by . him in connection therewith, and such
indemnification shall continue as to Mr. Morris, Jr. even if he has ceased to be
an officer, director, trustee or agent, or is no longer employed by the Company
and shall inure to the benefit of his heirs, executors and administrators.

5.2.2 Expenses. As used in this Section, the term “Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys’ fees, accountants’ fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement.

5.2.3 Enforcement. If a claim or request under this Section 5 is not paid by the
Company or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Mr. Morris, Jr. may at any time
thereafter bring an arbitration claim against the Company to recover the unpaid
amount of the claim or request and if successful in whole or in part, he shall
be entitled to be paid also the expenses of prosecuting such suit. All
obligations for indemnification hereunder shall be subject to, and paid in
accordance with, applicable Texas or upon agreement of the Parties, under
Delaware law.

5.2.4 Partial Indemnification. If Mr. Morris, Jr. is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses, but not, however, for the total amount thereof, the
Company shall nevertheless indemnify him for the portion of such Expenses to
which he is entitled.

5.2.5 Advances of Expenses. Expenses incurred by Mr. Morris, Jr. in connection
with any Proceeding shall be paid by the Company in advance upon his request
that the Company pay such Expenses, but only in the event that he shall have
delivered in writing to the Company (i) an undertaking to reimburse the Company
for Expenses with respect to which Mr. Morris, Jr. is not entitled to
indemnification and (ii) a statement of his good faith belief that the standard
of conduct necessary for indemnification by the Company has been met.

5.2.6 Notice of Claim. Mr. Morris, Jr. shall give to the Company notice of any
claim made against him for which indemnification will or could be sought under
this Agreement. In addition, Mr. Morris, Jr. shall give the Company such
information and cooperation as it may reasonably require and as shall be within
his power and at such times and places as are convenient for Mr. Morris, Jr..

5.2.7 Defense of Claim. With respect to any Proceeding as to which Mr. Morris,
Jr. notifies the Company of the commencement thereof:

(A) The Company will be entitled to participate therein at its own expense;



--------------------------------------------------------------------------------

(B) Except as otherwise provided below, to the extent that it may wish, the
Company will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Mr. Morris, Jr., which in the Company’s sole discretion may be
regular counsel to the Company and may be counsel to other officers and
directors of the Company or any subsidiary. Mr. Morris, Jr. also shall have the
right to employ his own counsel in such action, suit or proceeding if she
reasonably concludes that failure to do so would involve a conflict of interest
between the Company and Mr. Morris, Jr., and under such circumstances the fees
and expenses of such counsel shall be at the expense of the Company.

(C) The Company shall not be liable to indemnify Mr. Morris, Jr. under this
Agreement for any amounts paid in settlement of any action or claim effected
without its written consent. The Company shall not settle any action or claim in
any manner which would impose any penalty that would not be paid directly or
indirectly by the Company or limitation on Mr. Morris, Jr. without his written
consent. Neither the Company nor Mr. Morris, Jr. will unreasonably withhold or
delay their consent to any proposed settlement.

5.2.8 Non-exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 5 shall not be exclusive of any other right which Mr. Morris,
Jr. may have or hereafter may acquire under any statute or certificate of
incorporation or by-laws of the Company or any subsidiary, agreement, vote of
shareholders or disinterested directors or trustees or otherwise.

5.4 Legal Fees and Expenses. If any contest or dispute shall arise between the
Company and Mr. Morris, Jr. regarding any provision of this Agreement, the
Company shall reimburse him for all legal fees and expenses reasonably incurred
by Mr. Morris, Jr. in connection with such contest or dispute, but only if he
prevails to a substantial extent with respect to the claims brought and pursued
in connection with such contest or dispute. Such reimbursement shall be made as
soon as practicable following the resolution of such contest or dispute (whether
or not appealed) to the extent the Company receives reasonable written evidence
of such fees and expenses.

5.5 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by courier service,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission or, if mailed or sent by courier
service, on the date of actual receipt thereof, as follows:



--------------------------------------------------------------------------------

  (i) if to the Company, to:

Chairman of the Board,

1980 Post Oak Blvd., Suite 800

Houston, Texas 77056

 

  (ii) if to Mr. Morris, Jr., to:

8 West Rivercrest

Houston, Texas 77042

Any party may change its address for notice hereunder by notice to the other
party hereto.

5.6 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements (including but not limited to prior employment agreements and
incentive plans and agreements), written or oral, with respect thereto, however,
the terms of any benefit plans shall remain in force and effect, and if any
conflict between this agreement and the terms of such plans arises, the terms of
the plan shall control.

5.7 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by the parties or, in the case of a waiver, by the
party waiving compliance. No delay on the part of any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any waiver on the part of any party of any such right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

5.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to the
choice of law provisions thereof).

5.9 Assignment. This Agreement, and any rights and obligations hereunder, may
not be assigned by Mr. Morris, Jr. but shall be binding upon any successor or
assign of the Company whether by merger or purchase of substantially all of the
assets of the Company or its affiliates, by law or otherwise. This Agreement
shall inure to the benefit of and be enforceable by Mr. Morris, Jr.’s legal
and/or personal representative.

5.10 Counterparts. This Agreement may be executed in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all of
which together shall constitute one and the same instrument.

5.11 Headings. The headings in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.



--------------------------------------------------------------------------------

5.12 No Presumption Against Interest. This Agreement has been negotiated,
drafted, edited and reviewed by the respective parties, and therefore, no
provision arising directly or indirectly herefrom shall be construed against any
party as being drafted by said party.

5.13 No Duty to Mitigate. Mr. Morris, Jr. shall have no obligation to mitigate
damages suffered as a result of termination of his employment with the Company.

5.14 Dispute Resolution. If any dispute arises out of or relates to this
Agreement, or the breach thereof, Mr. Morris, Jr. and the Company agree to
promptly negotiate in good faith to resolve such dispute. If the dispute cannot
be settled by the parties through negotiation, Mr. Morris, Jr. and the Company
agree to try in good faith to settle the dispute by mediation under the
Commercial Mediation Rules of the American Arbitration Association before
resorting to arbitration or any other dispute resolution procedure. If the
parties are unable to settle the dispute by mediation as provided in the
preceding sentence within thirty (30) days of a written demand for mediation,
any claim, controversy or dispute arising out of or relating to this Agreement,
or the breach thereof, shall be settled by binding arbitration before one
(1) arbitrator in accordance with the Commercial Arbitration Rules of the
American Arbitration Association. The arbitration shall be conducted in English
and held in Houston, Harris County, Texas, or such other location to which the
parties mutually agree. The arbitrator shall among other things determine the
validity, scope, interpretation and enforceability of this arbitration clause.
The award shall be a reasoned award and rendered within thirty (30) days of the
conclusion of the arbitration hearing. The decision of the arbitrator shall be
final and binding and judgment upon the award rendered may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing provisions of
this Section, the Company may seek injunctive relief from a court of competent
jurisdiction located in Harris County, Texas, in the event of a breach or
threatened breach of any covenant contained in Section 3.

5.15 Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon the Company and its respective successors and assigns and
Mr. Morris, Jr. and Mr. Morris, Jr.’s legal representatives.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

EMPLOYEE     COMPANY     STEWART INFORMATION SERVICES CORP. By: /s/ Stewart
Morris, Jr.                     By: /s/ E. Douglas Hodo                 Date:
February 21, 2013     Date: February 21, 2013 Name: Stewart Morris, Jr.    
Name: Dr. Edward Douglas Hodo Title: Vice Chairman     Title: Chairman of the
Board